PER CURIAM:
Claimant seeks $2,209.78 in damages arising out of an automobile accident which occurred on August 12, 1988. The Court, with the approval of the claimant, amended the style of the claim to reflect Raymond Viola, titled owner of the vehicle, as the sole party claimant.
On August 12, 1988, claimant was driving his 1977 Dodge van on Interstate 77 in a southerly direction. He was operating the vehicle at approximately 40-45 mph in a 50 mph zone.
The accident occurred between 11:30 a.m. and noon. It was a sunny day, and the highway was under construction. As claimant's vehicle reached the southerly end of a bridge, "... it just dropped of." Claimant did not see any work being done, but he did observe barrels in the right-hand lane. In addition, he mentioned that an arrow was flashing to move traffic to the left-hand lane. Damage to the van was extensive. Claimant's insurance company reimbursed him for $205.00 for the damage. His policy had a $200.00 deductible.
Claimant testified that he could tell that paving was being done that day. He passed two bridges before the one where his accident occurred. The surfaces of those bridges were not level with the road. However, the third bridge's surface was higher than the surface of the road. Claimant further stated that the contractor on the project was West Virginia Paving, Inc. He was given this information in September 1989 by a representative of respondent, Ben Savilia.
Shelby J. Sharps, Claim Investigator for the respondent, testified that she was made aware of this claim on or after August 10, 1989. She determined, by information supplied her by respondent's District 1 representative, that the paving work was done by West Virginia Paving, Inc. of Dunbar. The paving project began May 5, 1988.
*59This Court has held in the past that, if the record establishes that an independent contractor was engaged in the construction work, the respondent cannot be held liable for the negligence, if any, of such independent contractor [Cooper vs. Department of Highway, CC-84-263, Opinion issued December 8, 1987; Paul vs. Department of Highways, 14 Ct.Cl. 479 (1983); Harper vs. Department of Highways, 13 Ct.Cl. 274 (1980); Safeco Insurance Co. vs. Department of Highways, 9 Ct.Cl. 28 (1972)]. Accordingly, this claim must be denied.
Claim is disallowed.